Citation Nr: 0110330	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  99-20 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for degenerative disc 
disease, post-operative herniated nucleus pulposus L4-L5.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1961 to 
February 1962.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision, in which the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) declined to reopen the 
claim for service connection for degenerative disc disease, 
post-operative nucleus pulposus L4-L5.  The RO also denied 
entitlement to TDIU.

The Board notes that, per review of a March 1999 letter from 
G.C.E., M.D., the appellant may have raised a claim for 
service connection for arthritis of the neck and shoulder.  
These issues are referred to the RO for appropriate action.

The claim for entitlement to TDIU is addressed in the remand 
following this decision.


FINDINGS OF FACT

1.  In a decision issued in September 1995, the Board denied 
a claim for service connection for a back disability.

2.  The U.S. Court of Appeals for Veterans Claims affirmed 
the September 1995 Board decision in a March 1998 memorandum 
decision.

3.  Additional evidence since the Board's September 1995 
decision is new and material inasmuch as it includes 
competent medical opinion linking the appellant's current 
back disability to events in service.



CONCLUSIONS OF LAW

1.  The September 1995 Board decision denying a claim of 
entitlement to service connection for a back disability is 
final.  38 U.S.C.A. §§ 7104(b), 7252, 7291, 7292 (West 1991 & 
Supp. 2000); 38 C.F.R. § 20.1100 (2000).

2.  The evidence received subsequent to the Board's September 
1995 decision is new and material and serves to reopen the 
claim for service connection for degenerative disc disease, 
post-operative nucleus pulposus L4-L5.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he has submitted new lay and 
medical evidence that is so significant as to warrant 
reopening of his previously denied claim for service 
connection for a back disability.  Specifically, he contends 
that a newly submitted private medical opinion establishes 
that his back disability was incurred during service.

As to the reopening of claims, the Board must make an 
independent review of the RO's determination.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In September 1995, the 
Board last denied on the merits a claim for service 
connection for a back disability.  The appellant appealed to 
the U.S. Court of Appeals for Veterans Claims, which, in a 
March 1998 memorandum decision, affirmed the September 1995 
Board decision.  Accordingly, that decision is final.  38 
U.S.C.A. §§ 7104, 7252, 7291, 7292 (West 1991 & Supp. 2000); 
38 C.F.R. § 20.1100 (2000).  

The RO declined to reopen the claim in July 1999, and this 
appeal ensues from that decision.  The Board agrees with the 
RO that the new and material standard must be applied with 
respect to the adjudication of this claim.

As a general rule, once a claim has been disallowed by the 
Board, that claim may not thereafter be reopened and allowed 
and a claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7104(b) (West 1991).  However, if 
a claimant can thereafter present new and material evidence 
in support of the previously disallowed claim, then the claim 
shall be reopened and the former disposition of the claim 
shall be reviewed.  38 U.S.C.A. § 5108 (West 1991).

Evidence is new when it is not merely cumulative or redundant 
of other evidence previously of record.  Material evidence is 
evidence which bears directly and substantially upon the 
specific issue at hand, and which by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2000); see also Hodge v. 
West, 155 F.3d 1356 (Fed.Cir. 1998).  Evidence is presumed 
credible for the purposes of reopening unless it is 
inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 
220 (1994); Justus v. Principi, 3 Vet.App. 510, 513 (1992).  
The evidence relied upon in reopening the claim must be both 
new and material, and the failure to satisfy either prong 
ends the inquiry and requires that the claim be denied.  
Smith v. West, 12 Vet.App. 312 (1999).

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2000).

In September 1995, the Board denied the claim for service 
connection for a back disorder by finding that "[a] chronic 
back disability was not diagnosed during service, and a 
chronic back disability initially demonstrated years after 
service has not shown to be related to service."  The 
evidence before the Board included service medical records 
showing that the appellant entered active service in December 
1961 with a "normal" clinical evaluation of the "spine, 
other musculoskeletal."  He was seen with complaint of back 
pain that radiated into the right lower extremity with 
numbness of the toes in January 1962.  A February 1962 
admission for his complaint of intermittent back and leg 
pain, which he reported began 3 years previously, resulted in 
a diagnosis of "HNP (herniated nucleus pulposus) No disease 
found.  LD (line of duty), Yes. Condition improved."  There 
was no discharge examination.

The record next showed the appellant's admission to DeQueen 
General Hospital in September 1970 with complaint of low back 
pain.  At that time, he reported a history of "spontaneous 
onset of low back pain without any trauma, four months 
preceeding and ... low back pain since."  In October 1970, he 
underwent a hemilaminectomy, exploration of L-4 interspace, 
decompression of L5 and root removal of HNP L-4 on the left.  
His subsequent private medical records showed continued 
treatment for lumbar spine disability.  There was no medical 
opinion of record, however, linking his back disability to 
events in service.

In connection with the current appeal, the appellant has 
submitted an opinion from G.C.E, M.D. that links his current 
back disability to events in service.  This opinion, which is 
based upon review of his military records, states that his 
current back disability is a "natural consequence" of his 
in-service injury (unloading mortar shells) and his "other 
training activities."  This opinion, when accepted as true, 
is relevant and probative to the etiology of the current back 
disability and cures a previous evidentiary defect for this 
claim.  Accordingly, the Board finds that the appellant has 
provided new and material evidence to reopen his claim.

As addressed in the remand below, the Board finds that 
further evidentiary development is necessary prior to any 
further adjudication of the claim.


ORDER

The claim for service connection for degenerative disc 
disease, post-operative herniated nucleus pulposus L4-L5, is 
reopened.  To this extent only, the appeal is granted.


REMAND

In June 1999, a VA examiner provided opinion that, based upon 
review of the evidence contained in the claims folder, 
"establishing a definite connection [between the current 
back disability and active service] would be based upon 
speculation."  The appellant has given conflicting 
statements regarding his continuity of symptoms and treatment 
since his discharge from service.  The veteran was discharged 
from active service in February 1962 with "1 year, 2 months 
and 1 day" remaining in his service obligation with the 
United States Army Reserves.  He was released to the Fort 
Polk, Louisiana station.  The RO should attempt to obtain 
service medical records for this period of time.  

Given the appellant's reported history of traction and 
whirlpool treatment at DeQueen General Hospital following his 
discharge from service, the RO should attempt to obtain all 
records from DeQueen General Hospital which may be available.  
The RO should request the appellant to provide the name(s), 
location(s) and approximate date(s) of his current private 
and VA treatment for his back disability.  The RO should then 
take the necessary steps to obtain the appellant's treatment 
records, to include his VA outpatient treatment records from 
Shreveport, Louisiana.  Finally, the RO should consider 
whether additional development of this claim is warranted 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000).  The Board 
defers consideration of the TDIU claim pending further 
development.

Accordingly, this case is REMANDED for the following:

1.  The RO should request the appellant to 
provide the name(s), location(s) and 
approximate date(s) of his current private and 
VA treatment for his back disability.  The RO 
should take the necessary steps to obtain the 
appellant treatment records, to include his VA 
outpatient treatment records from Shreveport, 
Louisiana.

2.  The appellant is hereby advised of his 
right to submit additional lay or medical 
evidence regarding the etiology of his back 
disability and/or the effect of his disability 
upon his employability.

3.  The RO should directly contact the Office 
of the Adjutant General of Louisiana with a 
specific request for medical records, to 
include entrance and separation examinations, 
which may be in existence under the 
appellant's name and/or service number dated 
between February 1962 to May 1963.

4.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of 
the Act (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.

5.  Thereafter, the RO should readjudicate the 
claims on appeal.  If the benefit sought on 
appeal remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 



